Title: To Thomas Jefferson from Edmund Randolph, 9 February 1781
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
 Friday P.M. [9 February 1781]

Reflecting upon what I wrote this morning respecting the capture, made by the unarmed countrymen, I am inclined to think, that I was inaccurate. As well as I recollect, Vattel was said to be against their claim; but that daily usage was in favor of it. So far perhaps he is right.
But if they have title to what they take; it is certainly wrong to affirm, that military stores are to be excepted. For they seem to be  excepted in the case of a soldier, only because he has devoted himself, by his engagement, to his country, and the time spent in the acquisition of the booty would be so much withdrawn from the public service. Sed aliter with a peasant.
I am Dr Sir with sincere respect yr. mo. ob. serv:,

Edm: Randolph

